                                                                       United States District Court
                                                                         Southern District of Texas

                                                                            ENTERED
                    UM TED STATES DISTRICT CO URT                         August 13, 2019
                                                                         David J. Bradley, Clerk
                     SO U T H ER N D ISTW C T O F TEX A S
                            H O U STO N D IW SIO N

D avid Layne Caldw ell,
            Plaint?
                                                   CivilA ction N o.11-18-560

N ancy A .B enyhill,
A cting Com m issioner ofthe Social
Security A dm inistration
            Defendant.

                    M EM O R A N D U M A N D O PIN IO N
      Plaintiff D avid     Caldwell appeals the Social Security A dm inistration

Com missioner's finaldecision denying his application for socialsecurity benefits.

(D.E.1.)Thepartiesconsented toproceedbeforetheundersigned magistratejudge
pursuantto 28U.S.C.j 636(c)(1).(D.E.10.)PendingbeforethecourtisPlaintiff's
M otion for Summary Judgment (D.E. 13) and Defendant's Cross-M otion for
Summary Judgment. (D.E. 17.) Having considered the motions, tilings, and
applicable law ,the courtfinds that the finaldecision of the Com m issioner should

be affrm ed.

   1. ProceduralPosture

      Caldwellapplied fordisability insurancebenefitsoù July 2,2014.(Tr.195.)
Caldw ell claim ed he w as disabled since January 8, 2013, due to hepatitis C,

bulging discs in his low erback,pain in his right elbow ,pain in his leA collarbone,
and sinusproblems,among others.(Tr.220,224.) ln his application,Caldwell
stated that he w as born in 1962.H e w orked as a restaurant assistant m anager,

building engineer,m ailroom clerk,m arketing associate,and restaurantdishw asher.

(Tr. 220, 225-26.) The Social Security Administration denied Caldwell's
application on September 18,2014.(Tr.143-44.)Caldwellappealed on September
24, 2014. (Tr.149-50.) His application was denied upon reconsideration on
October24,2014.(Tr.153-56.)Caldwellrequestedahearing.
      Administrative Law Judge ((tALJ'') Richard A.Gilbertheld a hearing on
December2,2015,in Houston,Texas.(Tr.44-72.)TheALJissued a decision on
January 27,2016,finding Caldwellnotdisabled.(Tr.7-28.)TheAppealsCouncil
denied Caldwell'srequestforreview on M arch 22,2017.(Tr.1-5.)Caldwellfiled
thiscomplaintin federalcourttoappealtheALJ'Sdecision.(D.E.1.)
   2. LegalStandards
      A .Fiv- step P rocess
      The SocialSecurity A ctprovidesdisability insurance benefitsto peoplew ho

have contributed to the program and have a physical or m ental disability.See 42

U.S.C.j423.lt defines disability as the Siinability to engage in any substantial
gainful activity by reason of any m edically determ inable physical or m ental

impairm ent...which haslasted orcan be expected to lastfor a continuousperiod

ofnotlessthantwelvemonths.''See42U.S.C.j423(d)(l)(A).


                                       2
      The Com m issioner uses        sequential, five-step approach to determ ine

whether the claim ant is disabled.The claim antbears the burden of proof on the

firstfoursteps,butthe Com m issionerbearsthe burden on the fifth step.Newton v.

Apfel,209 F.3d 448,455(5th Cir.2000).A findingthattheclaimantisdisabled or
notdisabled atany pointin the five-step review term inatesthe analysip.Johnson v.

Bowen,851F.2d 748,751(5th Cir.1988).
      At step one,the AI-J m ustdetermine whether the claim ant is involved in

substantial gainful activity.20 C.F.R. j 404.1520(b) (2016).A person who is
working and engaging in substantialgainfulactivity is not disabled,regardless of

themedicalfindings.Wren v.Sullivan,925F.2d 123,125 (5th Cir.1991).
      Atstep two,theAt,jdetermineswhetherany oftheclaimant'simpairments

issevere.20 C.F.R.j404.1520(c)(2016).An impairmentisnotsevere Ssonly ifit
is a slightabnormality having such m inim aleffectpn the individualthatitwould

not be expected to interfere w ith the individual's ability to w ork, irrespective of

age,education orwork experience.''Stone v.Heckler,75l F.2d 1099,1101 (5th
Cir.1985).A person who doesnothaveasevereimpairmentisnotdisabled.Wren,
925 F.2d at 125.

      The ALJ nextdeterm ines,atstep three,ifthe claim ant's severe im pairm ents

tçmeetg) or equallq a listed impairmentin appendix 1.''20 C.F.R.j404.1520(d)
(2016);see 20 C.F.R.Part404,SubpartP,Appendix 1(2016)(the ç&taistings'').If
al1the criteria ofa Listing are m et,the claim antis considered disabled.20 C.F.R .

j404.1520(d)(2016).
l


      B efore reaching the final tw o steps,the A LJ m ust assess the claim ant's

residualfunctionalcapacity (RFC) ççbased on a11the relevantmedicaland other
evidence.'' 20 C.F.R. j 404.1520/) (2016). An RFC assessment ddis a
determinqtion ofthe m ostthe claim antcan stilldo despite hisphysicaland m ental

lim itationsand isbased on a11relevantevidence in the claim ant'srecord.''Pcrcz v.

Barnhart, 415 F.3d 457, 461.
                           -62 (5th Cir. 2005) (quoting 20 C.F.R.
j404.1545(a)(1)).
      A tstep four,the RFC isused to determ ine w hetherthe claim antcan perform

pastrelevant w ork.Perez,415 F.3d at 462.lf the claim ant can perform theirpast

work,theclaimantisnotdisabled.20 C.F.R.j404.152049 (2016).lfnot,theALJ
proceedstostep five.20C.F.R.j404.1520(g)(1)(2016).
      A tstep tive,the A LJ determ inesw hetherthe claim ant can perform any other

w ork by considering the claim ant's RFC and other factors, including age,

education,and past w ork experience.Perez,415 F.3d at 462.lf the claim ant can

perform otherwork available in thenationaleconom y,theclaim antisnotdisabled.

      B .SubstantialEvidence Standard ofR eview
      This court's ççreview of the ALJ'S disability determination is dhighly

deferential':gitlaskgsqonly whethersubstantialevidencesupportsthedecision and

                                        4
whetherthe correctlegalstandardsw ere employed.''Garcia v.Berryhill,880 F.3d

700,704 (5th Cir.2018).<dA decision is supported by substantial evidence if
credible evidentiary choices orm edicalfindingssupportthe decision.''Salmond v.

Berryhill,892 F.3d 812,817 (5th Cir.2018).(dsubstantialevidenceism orethan a
m ere scintillabutlessthan apreponderance.''1d.Thereview ing courtisrequired to

exam ine the record as a w hole to determ ine w hether substantialevidence supports

theALJ'Sdecision.Randallv.Sullivan,956F.2d 105,109(5thCir.1992).
   3. H earing and A dm inistrative R ecords
      A .H earing
      At Caldw ell's hearing,the ALJ heard testim ony from Caldwell,a M edical

Expert(içM E'') and aVocationalExpert(1(VE'').(SccTr.44.
                                                       -45.)TheM E testified
thathe did notthink Caldw ellhad m edicalissues atthe tim e ofthe hearing that

would give rise to the complained-of pains in his back.(Tr.65-66.) The M E
testifed thatCaldwellhad stage-fourHepatitisC and otherimpairments.(Tr.64-
65.) The M E testised that Caldwell did not m eet the criteria for any listed
impairments.Id.;see also 20 C.F.R.Part404,Subpt.PjApp.1,jj 5.05,12.08
(2016).
      The'
         VE wascalledtotestify.Caldwell'srepresentativeobjectedthattheVE
lacked any basisto estimate thenumberofjobsin thenational,regional,and local
economy.(Tr.68.)TheALJoverruled theobjection.(Tr.68.)
      The /QLJ asked the AcE yvhat yvork som eone with Caldwell's educationat
background and age could do ifthey had the physicalresidualfunctionalcapacity

(RFC)to do lightwork,occasionally liftand/orcany 20 potmds,frequently lift
and/or cany 10 pounds, stand and walk about six hours out of an eight-hour

workday w ith norm albreaks,sitforaboutsix hoursatan eight-hourworkday with

nornialbreaks,occasionally clim b ram ps and stairs,never clim b ladders,ropes,or

scaffolds,occasionally balance,stoop,kneel,crouch,and crawl.(Tr.68.)TheALJ
lim ited the hypothetical w orker's m ental RFC to being able to understand,

rem em ber, and cany out short and simple instnlctions,
                                                      ' m aintain attention and

concentration for extended periods;perform sim ple,routine,and repetitive tasks;

and engage in superfcial interaction with the general public and occasional

interaction with coworkersand supervisors.(Tr.69.)
      The VE testified that som eone with that RFC could not perform any of

Caldwell'spastwork butcould work in three otherjobs:sllredder,laundry sorter,
and m ailsorter.(Tr.69.)The VE gaveherestimationsofthenumberofjobsthat
existin Texasand in thenationaleconomy foreachjob category.(See Tr.69.)The
VE testifed thathertestim ony did notconflictw ith theDictionary ofOccupational

Titles(($DOT'').(Tr.69.)
      Caldw ell's representative asked the V E w hat source of inform ation

supported her estim ations.(Tr.70.)The VE answered thatshe used Skill'
                                                                     rllAN

                                       6
Job BrowserPro.(Tr.70.)TheVE also testifed thatshe based hertestimony on
her own experience placing people who had a similar RFC in thejobsthat she
identised.(SeeTr.71)
      B .Post-hearing brief

      Following the hearing, Caldw ell subm itted to the AI,J a Post-l-learing

M emorandum and Objections to the Vocational W itness's Testimony (Eipost-
hearing brief').Caldwellraised the following arguments:(1)the record doesnot
show that the V E had the necessary expertise to give opinions on the num ber of

jobsthatexistin the local,regional,ornationaleconomy;(2)Job BrowserPro is
not one of the reliable data sources of w hich the SSA m ay take adm inistrative

noticepursuantto20 C.F.R.j404.1566(*,and thereisnoknown,reliableway to
determinethenumberofjobsby DOT code;(3)Caldwellcould notwork asamail
sorter because he is restricted to sim ple,repetitive,and routine work,but a m ail

sorter demands a higher reasoning level; (4) Caldwell could not work as a
shredder,laundry sorter,or mailsorter because updated job market data show
those jobs require more than occasional interaction with co-workers and
supervisors;(5)updatedjob m arketdatashow thatjobsasashredderand laundry
sorterareno longerperformed attheunskilled level;and (6)Caldwellshouldhave
the opportunity to presentevidence ofthese inconsistencies in the V E testim ony at

asupplementalhearing.(Tr.297-303.)
  4. A nalysis
      The ALJ issued lzis decision on January 27,2016,finding thatC aldw ellw as

notdisabled.(Tr.28.)The ALJalso overruled the objectionsthatCaldwellraised
inhispost-hearingbrief.(SeeTr.11-15.)
      A.The A LJ'S five-step sequential analysis followed the correct Iegal
        rules,and substantialevidence supports his decision.

         (1)Step One.
      At step one, the ALJ correctly found that Caldwell had not engaged in

substantial gainful activity since the alleged disability onset date of January 8,

2013.(SeeTr.17.)
         (2)Step Tvvo.
      A t step tw o, the A LJ found that Caldw ell has the follow ing severe

im pairm ents: hepatitis C , chronic liver disease, back pain, left elbow pain,

unspecified depressive disorder, anxiety, stim ulant disorder, and alcohol abuse,

among others.(Tr.17.)Clavicle fracture wasthe only stated impairmentthatthe
ALJfoundto benotsevere.(Tr.17-18.)
      The ALJrelied on m edicalrecordsbetw een D ecem ber2012,and Septem ber,

2014,to supporthisfinding on claviclefracture.(See,e.g.,Tr.504,512,515,533,
546-50.)The ALJ found that Caldwellreceived minimaltreatm entand wore a
sling for a few w eeks,butno surgery w as recom m ended,and range ofm otion w as
encouraged. (Tr. 18.) An X-ray exam in September 2014 also showed that
Caldwell'sfracturewashealed.(SeeTr.533.)
      The A LJ'S finding atstep tw o is supported by substantialevidence.

         (3)Step Three.
      Atstep three,theA LJfound thatCaldw ell'sim pairm ents or com bination of

im pairments did not m eet or m edically equal the severity of one of the listed

im pairm ents in 20 C .F.R Part404,SubpartP,A ppendix 1.The A LJ appropriately

consideredListing Sections1.02 (elbow pain),1.04 (back pain),5.05 (clzronicliver
disease), 12.04 (affective disorders), 12.06 (anxiety), and 12.09 (substance
addiction),and 14.08.(Tr.18.)
      The parties do notdispute thatthe ALJ'S step-three findings are supported

by substantial evidence.The court's ow n review of the record supports the A LJ'S

tindings.

         (4)RFC
      B efore turning to the finaltw o steps ofthe analysis,the A LJ determ ined that

Caldw ellhad the follow ing RFC :

         perform light work as defined in 20 CFR 404.1574b) and
         416.9674b)exceptthe claimantcan neverclimb ladders,ropes,
         or scaffolds;can occasionally clim b ram ps and stairs,balance,
         stoop,kneel,crouch,and craw l;can understand,rem em ber,and
         cany out short and sim ple instructions; can m aintain attention
         and concentration for extended periods on sim ple tasks; is
         lim ited to sim ple, routine, repetitive tasks; and can have

                                         9
           superticial interaction with the generalpublic and occasional
           interaction w ith cow orkers and supervisors.

(Tr.20.)
      ln reaching this fnding,the A LJ considered Caldw ell's function report,his

medicalrecords9om 2013 to 2015,and Caldwell'stestimony atthe hearing.(See
Tr.20-26,45-72,238-45,415-29,361-882.)The ALJalso consideredtheM E's
testimony.(SeeTr.26,64-67.)TheserecordssupporttheALJ'Sfndings.
      A s opinion evidence, the A LJ considered the A gency consultative

examiners'RFC assessments.(Tr.25.) Dr.Nancy Childs and Dr.San-san Yu
assessed Caldw ell's physicalRFC.B oth doctors stated that C aldw ell can perform

light work. (See Tr. 101-02, 118-19.) They also opined that Caldwell had
m anipulative lim itations that prevented him from reaching overhead using left

upper extremities buthe could reach frequently ddleftfrontand laterally.''(See
Tr.81,130.)TheALJgavegreatweightto both Dr.Childsand Dr.Yu'sopinions
on C aldw ell's RFC but found that tçm inim al or no evidence'' supported their

opinionsthatCaldwellhad m anipulativelimitations.(Tr.25.)The ALJgavelittle
weightto non-physician K im Perkins,LVN,and D r.Om arDim achkieh's opinions

that Caldw ell should not lift m ore than 5ve pounds until his shoulder pain

dim inished, tinding that their opinions w ere not consistent w ith the treating

records.LseeTr.'25,700-01.)


                                        10
      The ALJ considered m entalRFC assessm ents by agency psychologists Dr.

M atthew W ong and Dr.ThomasGeary.(Tr.25.)Both opined thatCaldwellcould
understand, rem ember, and cany out only sim ple instructions, m ake sim ple

decisions,attend and concentrate for extended periods,interact adequately w ith

cow orkers and supervisors, and respond appropriately to changes in the routine

work setting.(Tr.25,seeTr.82=84,97-99,115-17,131-34.)TheALJgavegreat
w eightto D r.W ong and D r.G eary's opinions because he found thattheir opinions

wereconsistentwiththemedicalrecords.(Tr.25.)
      Substantialçvidence supports the A LJ'S RFC determ ination.

         (5)Step Four.
      At step four, the A LJ found that Caldw ell could not perform any past

relevantwork,relying on the VE's testimony.(See Tr.26,68-69.) Substantial
evidence supportsthe ALJ'Sfnding atstep four.

         (6)Step Five.
      A t step five,the A LJ found that C aldw ell could find em ploym ent in other

work existing in signifcantnumbers in the nationaleconomy.(Tr.26-27.) To
support this determ inatipn, the AI-J considered Caldw ell's age, education, w ork

experience,RFC,andtheVE'stestimony.(Tr.27.)
      The V E testified that som eone w ith Caldw ell's age, education, w ork

experience,and RFC w ould be able to w ork as a shredder,laundry sorter,and m ail
sorter.(Tr.27,68-69.)Pursuantto SocialSecurity Ruling 00-4p (2000),2000 W L
1898704 (ICSSR 00--4p''), the ALJ determined that the VE's testimony was
consistentwith information contained in the DOT.(Tr.27.)The VE testified that
she telied on Skill'rltAN Job Browser Pro. (Tr. 70.) The ALJ found that
SIdIITRAN (çprovides a searchable copy of the D OT''and dscontains occupational

groups to enable access to gthe Department of Labor'sl OES (Occupational
EmploymentStatistics)data for specialized teaching occupations and other OES
occupationsto which no DOT occupationshavebeen linked.''(Tr.12.)Based on
this snding, the A LJ concluded that (ISIdIITR AN is an acceptable electronic

version oftheDOT.''(Tr.12.)
      Substantial evidence supports the A LJ'S finding at step five. The A LJ'S

findings at step five relied on the V E 's testim ony in addition to the A LJ'S ow n

consideration of Caldwell's age, education,work experience, and RFC. (See
Tr.2* 27.) The ALJ'S reliance on the VE testim ony is consistent with the
regulations,w hich provide thatthe A gency ttm ay use the services of a vocational

expert'' w hen the disability determ ination depends on w hether the claim ant's

Ssw ork skillscan be used in otherw ork and the specific occupationsin which they

can be used,or there is a similarly complex issue.'' 20 CFR jj404.1566($,
416.966($ (2016).



                                        12
      The V E based her opinions on her own experience placing individuals in

jobswith anRFC similarto Caldwell's.(SeeTr.71.)TheVE alsoused SkiIITllAN
Job Brow serPro- which the ALJconsidered to bean acceptable electronicversion

oftheDOT- to estimate how many oftheidentifedjobsexisted in the localand
nationaleconomy.(See Tr.12,70.)DOT is a reliable source of information of
which theAdministration may takejudicialnotice.See20 CFR jj404.1566(d)(1),

416.966(d)(1)(2016).
      Substantialevidencesupportsthe ALJ'Sstep-fivefindings.

      B . C aldw ell's argum ents Iack m erit.

      Caldw ellcontends thatthe A LJ did notm eethis burden ofproof at step fsve

because the A LJ'S decision did notaddresstw o points he raised in hispost-hearing

brief.Caldw ell's argum ents do notm erita reversal.

      First,Caldw ellarguesthatthe ALJ ignored the ççvocationalopinion''thathe

attached to hispre-hearing brief.(See Tr.300.)Thatopinion was drafted by M s.
PaulaSantagati,athird-pao vocationalcounselorin M assachusetts.(SeeTr.349-
50.) Second,Caldwellargues that the ALJ did not address his objection that,
according to the Departm entofLabor'sO *N ET,shredder,laundry sorter,and m ail

sorter required a higher skilllevelthan thatof Caldw ell's R FC .C aldw ellisw rong.

The AI,J's decision addressed and overruled each of the six objections that
Caldwellraised in hispre-hearing brief.(See Tr.11-15.)The mere factthatthe

                                        13
decision does not m ention particular evidence, such as M s.Santagati's opinion,

does not m ean that the A LJ did not consider it.See B runson v.A strue, 387 F.

App'x 459,461(5th Cir.2010).
      ln any case,the substance of Caldw ell's argum ents do not m erit a reversal.

His argum entthatthe VE did notconsiderM s.Santagati's opinion atbestraises a

contlict in the evidence.The Com m issioner has the f'
                                                     ull discretion to resolve any

contlictsin the evidence.Carey v.Apfel,230 F.3d 131,135 (5th Cir.2000).M s.
Santagati's opinion contlicted w ith the V E 's testim ony.She opined that a person

lim ited to occasionalinteraction w ith cow orkers and supervisors is precluded from

any employment.(SeeTr.349-50.)M s.Santagati'sopinion doesnoteven mention
C aldw ell.In contrast,the V E testised in response to the A LJ'S questions tailored

to Caldwell'sRFc- thatsom eone with Caldwell'sRFC could w ork asa shredder,

laundry sorter,ormailsorter.(See Tr.68-69.)The ALJ did noterrin according
little orno w eightto M s.Santàgati's opinion.

      Caldw ell's challenge to the reliability ofthe D O T does not alterthis court's

conclusion that substantial evidence supports the A LJ'S fndings at step five.See

supra part4.A .(6).The VE and the ALJmay rely on the DOT to determine the
levelofskillrequired ofaparticularjob.See SSR 00--4p (t((W qerely primarily on
theDOT (including itscompanion publication,theSCO)forinformation aboutthe
requirementsofwork in thenationaleconomy.'');seealso Walkerv.Berlyhill,No.

                                         14
7:16-CV-00150-O-BP,2017 W L 6883894,at *5-6 (N.D.Tex.Dec.19,2017),
reportand recom mendation adopted,N o.7:l6-CV-00150-O-BP,2018 W L 339307

(N.D.Tex.Jan.9,2018)(collecting cases).TheVE testifiedthatshredder,laundry
sorter,and m ail sorter required skill levels within Caldw ell's RFC,relying on

SIdIITRAN and her own experience placing people in jobs.(See Tr.71.) Her
testimony wasconsistentwiththeDOT,which classifiesthosejobsasrequiringthe
specifc vocational preparation level (&çSVP'') of 2 or less. (See Tr. 69-71.)
Caldwell'sbroad challenge to the DOT'sreliability doesnotm eritarem and.

   5. Conclusion
      The court's review of the adm inistrative record reveals that substantial

evidence supports the A LJ'S findings at each of the five sequential steps. The

ALJ'S decision denying Social Security benefits is supported by substantial

evidence and is consistentw ith the law .There is no genuine issue of m aterialfact,

and summary judgmentisappropriate.Fed.R.Civ.P.56(a),(c).Accordingly,the
CourtGRANTS Defendant's cross-motion for summary judgment and DEM ES
Plaintiffs motion for summary judgment.The decision of the Social Security
Com m issionerw illbe A FFIR M ED .




                                        15
Thecourtwillenteraseparatefinaljudgment.
     SignedatHouston,TexasonAugust13 ,2019)


                                            Pet ray
                                 U nited StatesM agistrate Judge




                            16
